 
Exhibit 10.3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of February 1,
2012 by and between Las Vegas Railway Express, Inc. a Delaware Corporation (the
"Company") and Wanda Witoslawski ("Executive").


 
WITNESSETH:


 
WHEREAS, the Company and Executive desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Executive and to set
forth the terms and conditions of Executive's employment with the Company.


 
WHEREAS, Executive and the Company have agreed that to fill this critical
executive position the Company and Executive must agree upon the amended terms
and conditions set forth herein. The Company's Board further believes that it
must provide the Executive with certain enhanced severance benefits upon
Executive's termination of employment and to provide to the Executive, through
enhanced financial security, incentive to continue providing services to the
Company notwithstanding the possibility of a change of control.


 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:


 
1.
Term: The Company agrees to employ Executive and Executive hereby accepts such  
employment, in accordance with the terms of this Agreement, commencing as of the
date hereof and ending on the third anniversary of the date hereof unless this
Agreement is earlier terminated as provided herein. Notwithstanding any other
provision of this Agreement, the Company shall have an obligation to make any
payments to Executive for Base Salary and Bonuses, as defined below and as
required by this Agreement.

 
2.
Services and Exclusivity of Services: So long as this Agreement shall continue
in effect, Executive shall devote Executive's full business time, energy and
ability to the matters related thereto in order to perform duties as assigned by
the Chief Executive Officer. Executive shall use Executive's best efforts and
abilities to promote the Company's interests and shall perform the services
contemplated by this Agreement in accordance with policies established by and
under the direction of the Chief Executive Officer. Executive agrees to serve in
such other executive capacities for one or more direct or indirect Affiliates of
the Company as the Chief Executive Officer may from time to time request,
subject to appropriate  authorization by the Affiliate or Affiliates involved
and any limitations under applicable law.   Executive agrees to faithfully and
diligently promote the business, affairs and interests of the Company and its
Affiliates.



 
Executive shall not, directly or indirectly, during the term of this Agreement
engage in any activity competitive with or adverse to the Company's business,
whether alone, as a partner, officer, director, employee or significant investor
of or in any other entity. (An investment of greater than 5% of the outstanding
capital or equity securities of an entity shall be deemed significant for these
purposes.)

 
1

--------------------------------------------------------------------------------

 

Executive represents to the Company that Executive has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered hereunder.




 
3.
Duties and Responsibilities:    In addition to his duties as an employee as
discussed herein, Executive shall serve as Chief Financial Officer/Controller of
the Company for the duration of this Agreement. Executive's duties as an
Executive shall be overall responsibility and authority, subject to authorities
and limitations as established by the Chief Executive Officer, to implement and
continue to develop the business strategies of the Company. In the performance
of Executive's duties, Executive shall report directly to Chief Executive
Officer and shall be subject to the direction of Chief Executive Officer.

 
Executive agrees to observe and comply with the rules and regulations of the
Company as adopted by the Board respecting the performance of Executive's duties
and agrees to carry out and perform orders, directions and policies of the
Company and its Board as they may be, from time to time, stated either orally or
in writing. The Company agrees that the duties which may be assigned to
Executive shall be usual and customary duties of the position(s) to which
Executive may from time to time be appointed or elected and shall not be
inconsistent with the provisions of the charter documents of the Company or
applicable law. Executive shall have such corporate power and authority as shall
reasonably be required to enable Executive to perform the duties required in any
office that may be held, subject to the limitations on such powers imposed by
Chief Executive Officer.
 
4.             Compensation:
 
Base Compensation:
 
During the term of this Agreement, the Company agrees to pay Executive a base
salary at the rate of One Hundred and Twenty Thousand Dollars (120,000.00) per
year payable in equal installments no less frequently than twice monthly from
the date hereof to January 31, 2015, subject to increases at the discretion of
Chief Executive Officer or the Compensation Committee of the Board, payable in
accordance with the Company practices in effect from time to time. The Company
and Executive have agreed that the salary shall be increased to Two Hundred
Thousand Dollars (200,000.00) per year once the Board certifies an acceptable
level of financing to the Company.
 
Incentive or Performance based Awards;
 
Executive shall be granted additional shares of common stock in the company upon
the company's achievement of certain milestones. As Chief Financial
Officer/Controller, the Executive is deemed to have a significant impact on the
ability of the company to achieve theses milestones and thus shall have earned
the certain stock awards. Each award shall be granted immediately upon
achievement of the individual stated milestones as follows:

 
2

--------------------------------------------------------------------------------

 
 

 
A)
Upon the company's execution of a definitive agreement with Amtrak, employe
shall be granted 500,000 shares.
 
B)
be granted 250,000 shares.
       
C)
employee shall be granted 250,000 shares.
       
D)
employee shall be granted 250,000 shares.
       
E)
Upon the company's completion of its operation of its first train between Los
Angeles and Las Vegas, employee shall be granted 750,000 shares.

 
Bonuses:
 
Executive shall be eligible for General Bonuses (as defined below) and
Performance Bonuses (as defined below) as follows (collectively, "Bonuses"):
 
General Bonuses: Executive shall be eligible for bonuses in accordance with any
bonus or other incentive compensation plans adopted and approved by the Board
("General Bonuses").
 
Additional Benefits: The Company agrees to provide the following "Additional
Benefits" to Executive:
 
Payment of a medical plan coverage for Executive, his spouse and dependents
limited to children, if any, at the expense of the Company, with such payment of
coverage (or comparable coverage) to continue following termination of
employment (other than for "Cause" or without "Good Reason" as each term is
defined in this Agreement) until Executive and spouse are eligible for Medicare,
Cobra coverage or if employed elsewhere and other insurance coverage is offered.
 
All rights and benefits for which Executive is otherwise eligible under any
pension plan, profit-sharing plan, dental, disability, or insurance plan or
policy or other plan or benefit that the Company or its Affiliates may provide
for Executive or (provided Executive is eligible to participate therein) for
employees of the Company generally, as from time to time in effect, during the
term of this Agreement.
 
In the event the Company does not offer a medical and dental plan the Company
agrees to pay for Executive's personal health plan.
 
Stock Options: Executive shall be granted 1 million per year, vested quarterly,
for a total period of 3 years for a total of 3 million shares issued as follows:

 
3

--------------------------------------------------------------------------------

 
 

 
a)
1 million shares on May 19, 2011
 
b)
1 million shares on May 19, 2012
 
c)
1 million shares on May 19, 2013

 
Executive shall also be eligible for stock option grants under the Company's
stock option plans as administered by the Board or the Compensation Committee of
the Board if made available in the future.


Perquisites: Executive shall be entitled to four weeks paid vacation and other
perquisites in accordance with the plans, policies, programs and practices which
are at least as favorable as those in effect with respect to other peer
employees of the Company.
 
Auto Allowance: Executive shall be paid $500.00 per month payable on the lst of
every month for the use of his automobile for Company related business.
 
5.             Termination:
 
This Agreement and all obligations hereunder (except the obligations contained
in Additional Benefits Sections 4, and Sections 7, 8, 9 and 10, (Confidential
Information, Non-Competition, Non-Solicitation of Customers and Noninterference
with Executives) which shall survive any termination hereunder) shall terminate
upon the earliest to occur of any of the following:


Expiration of Term: The expiration of the term provided for in Section 1 or the
voluntary termination by Executive or retirement from the Company in accordance
with the normal retirement policies of the Company.


Death or Disability of Executive: For the purposes of this Agreement, disability
shall mean the absence of Executive performing Executive's duties with the
Company for a period of three (3) months period, as a result of incapacity due
to mental or physical illness. If Executive shall become disabled, Executive's
employment may be terminated by written notice from the Company to Executive.


For Cause or Without Good Reason: The Company may terminate Executive's
employment and all of Executive's rights to receive Base Salary and Bonuses
hereunder for Cause or upon the resignation of Executive without Good Reason.
Termination for "Cause" shall mean termination of the Executive by the Company
for any of the following reasons: (a) Executive's willful criminal misconduct or
habitual neglect in the performance of his duties under this Agreement, (b)
commission of any felony by Executive, (c) Executive's commission of any felony
involving fraud, dishonesty or moral turpitude, (d) Executive's material breach
of any material provision of this Agreement that remains uncured ten (10) days
following receipt by Executive from Company of written notice thereof, unless
such breach is of a kind not susceptible to cure within such ten (10) day
period, (e) material violation of any Company policies by
Executive,    (f)    Executive's    material    dishonesty,    moral,   turpitude,    fraud    or
misrepresentation, if not disclosed, with respect to his material duties or
Executive's misrepresentation in inducement to enter into this Agreement, or (g)
any willful or intentional action or inaction by Executive resulting in any
injury to the reputation of or the financial detriment of the Company.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been (i) delivered to him
a notice of termination which shall include a statement to the effect that
Executive was guilty of conduct justifying termination for Cause, AND (ii) an
opportunity given to him on not less than 72 hours notice to be heard before at
lest a majority of the Board of Directors. "Good Reason" shall be defined as (i)
demotion of Executive from the position of Chief Financial Officer/Controller
without the consent of Executive; (ii) any attempt to decrease Executive's Base
Salary; (iii) any breach of this Agreement by the Company; or (iv) any
requirement that Executive relocate to an office more than 30 miles from Las
Vegas, Nevada. In the event Executive is discharged for any other reason
whatsoever the Company shall be obligated to pay Executive a severance sum in
cash. The severance amount shall be calculated by taking the sum of all shares
held by executive plus any shares held in trust or by an entity where executive
is the beneficial owner of said shares and combining all share amounts. This
shall also include any shares, options, or warrants which are contractually
obligated by the company and the total of these instruments shall be added to
the share count as if earned. The severance amount to be paid shall be based on
the total share count multiplied by the market share price of the trailing 14
day trading average times twenty percent (20%). Said severance sum shall be paid
to Executive prior to any termination becoming effective. Failure by the company
to pay the full amount of the severance to Executive within 5 days of the notice
of termination, unless Executive agrees in writing to alternative terms, will
negate any discharge of Executive.

 
4

--------------------------------------------------------------------------------

 
 
Without Cause or With Good Reason: Notwithstanding any other provision of this
Section 5, the Board shall have the right to terminate Executive's employment
with the Company without Cause, and Executive shall have the right to resign
with Good Reason, at any time. If the Company terminates Executive without Cause
or Executive terminates for Good Reason, then the Company shall, within two (2)
weeks of such termination, make an immediate lump sum payment in the amount
of  one time the applicable Base Salary for a period equal to two (2) years
following the date of termination (the "Severance Period"), net of applicable
taxes, plus  any Bonuses as set by the Board of Directors and duly approved
(based on the assumption that the Company would achieve all performance targets
for a 100% bonus), and the Company shall provide the Additional Benefits
provided for under Section 4 for the remainder of the term, including the
accelerated full vesting of Stock Options. The present value of the aggregate
unpaid Base Salary and Bonuses shall be determined under the then applicable
federal rates under the Internal Revenue Code. Further, if Executive is
terminated without Cause or resigns with Good Reason, all stock options held by
Executive shall become fully vested.
 
6.
Buy Out Provision: If the Employer terminates the Executive's employment because
the business is sold, the Employer will pay to the Executive (1) the Executive's
accrued salary and vacation, including the then unused accrued vacation, up to
and. including the date of termination and (2) the equivalent of two years of
the Executive's Base Salary, less applicable deductions and withholdings,
pursuant to the Employer's standard pay periods and practices; provided,
however, that such payments shall be deemed severance pay and not wages. Such
payment shall be made to the Executive as soon as administratively practicable
after the termination of the Executive's employment, but no later than two weeks
from the date the Executive's employment is so terminated. The Executive shall
execute a release of all current or future claims, known or unknown, arising on
or before the date of the release, against the Employer and its subsidiaries and
the directors, officers, employees and affiliates of any of them, in a form
approved by the Employer and (3) the Executive shall be entitled to all stock
grants on section 4 which shall be issued upon termination.


 
5

--------------------------------------------------------------------------------

 
 
7.
Golden Parachute Limitation:  The payments and benefits payable to Executive
under this Agreement and all other contracts, arrangements, or programs with the
Company shall not, in the aggregate exceed the maximum amount that may be paid
to to Executive without triggering golden parachute penalties  under Section
280G  of the  Internal Revenue Code of 1986, as amended (the "Code"), as
determined in good faith by the Company's independent auditors.  Executive
agrees that, to the extent payments or benefits under this Agreement would not
be deductible under Code Section 162(m) if made or provided when otherwise due
under this Agreement, such payments and benefits shall be made or provided
later, immediately after Section 162(m) ceases to preclude their deduction, with
interest thereon at the rate provided in Code Section 1274(b)(2)(B). If even
after such deferral the payments and benefits otherwise payable to Executive
must be reduced to avoid triggering such penalties, the payments and benefits
will be reduced in the priority order designated by the Executive, or, if the
Executive fails promptly to designate an order, in the priority order designated
by the Company. If an amount in excess of the limit set forth in this Section 8
is paid to Executive, Executive shall repay the excess amount to the Company
upon demand. Executive and the Company agree to cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of golden parachute penalties on payments or benefits
received by Executive.



 
8.
Business Expenses:   During the term of this Agreement, the Company shall
reimburse   Executive promptly for business expenditures made and substantiated
in accordance with policies, practices and procedures established from time to
time by the Company generally with respect to other employees and incurred in
the pursuit and furtherance of the Company's business and good will.

 
9.
Confidential Information:    Executive acknowledges that the nature of
Executive's engagement by the Company is such that Executive shall have access
to information of a confidential and/or trade secret nature which has great
value to the Company and which constitutes a substantial basis and foundation
upon which the business of the Company is based.   Such information includes
financial, marketing data, techniques, processes, formulas, developmental or
experimental work, work in process, methods, trade secrets (including, without
limitation, customer lists and lists of customer sources), or any other secret
or confidential information relating to the products, services, customers, sales
or  business affairs of the Company or its Affiliates (the
"Confidential  Information"). Executive shall keep all such Confidential
Information in confidence during the term of this Agreement and at any time
thereafter and shall not disclose any of such Confidential Information to any
other person, except to the extend such disclosure is (i) required by applicable
law, (ii) lawfully obtainable from other sources, or (iii) authorized in writing
by the Company. Upon termination of Executive's employment with the Company,
Executive shall deliver to the Company all documents, records, notebooks, work
papers, and all similar material containing any of the foregoing information,
whether prepared by Executive, the Company or anyone else.

 
 
6

--------------------------------------------------------------------------------

 
 
Non-Competition:   In order to protect the Confidential Information, Executive
agrees that during the term of Executive's employment, and for a period of one
years thereafter if Executive employment is terminated by the Company with Cause
or by Executive without Good Reason, Executive shall not, directly or
indirectly, whether as an owner, partner, shareholder, agent, employee, creditor
or otherwise, promote, participate or engage in any activity or other business
competitive with the Company's business or the business of any present Affiliate
of the Company in the state of Nevada if such activity or other business
involves any use by Executive of any of the Confidential Information. The
Company shall notify Executive of any perceived violation of this Section 8, and
Executive shall have 30 days to cure such violation.

 
11.
Non-Solicitation of Customers: Executive agrees that for a period of two (2)
year after the termination of employment with the Company, Executive will not,
on behalf of himself or any other individual, association or entity, whether or
not affiliated with Executive call on any of the customers of the Company or any
Affiliate of the Company for the purpose of soliciting or inducing any of such
customers to acquire (or providing to any of such customers) any product or
service provided by the Company or any Affiliate of the Company, nor will
Executive in any way, directly or indirectly, as agent or  otherwise, in any
other manner solicit, influence or encourage such customers to take away or to
divert or direct their business to Executive or any other person or entity by
or  with which Executive is employed, associated, affiliated or otherwise
related if such business is competitive with the Company.

 
12.
Noninterference with Executives:    In order to protect the Confidential
Information, Executive agrees that during the term hereof and for a period of
two (2) years thereafter, Executive will not, directly or indirectly, induce or
entice any employee of the Company  or  its  Affiliates to  leave such
employment or cause  anyone  else to  leave  such employment.

 
13.
Indemnity:   To the fullest extend permitted by applicable law and the bylaws of
the Company, as from time to time in effect, the Company shall indemnify
Executive and hold Executive harmless for any acts or decisions made in good
faith while performing services for the Company, and the Company shall use
commercially reasonable efforts to obtain coverage for Executive (provided the
same may be obtained at reasonable cost)  under any liability insurance policy
or policies now in force or hereafter obtained during  the term of this
Agreement that cover other officers of the Company having comparable  or lesser
status and responsibility.   The Company will pay and, subject to any legal 
limitations, advance all reasonable expenses, including reasonable attorneys'
fees and  costs of court approved settlements, actually and necessarily incurred
by Executive in connection with the defense of any action, suit or proceeding
and in connection with any appeal thereon, which has been brought against
Executive by reason of Executive's service as an officer or agent of the
Company, except if shown that Executive has breached his duties and obligations
to the Company.

 
 
7

--------------------------------------------------------------------------------

 
 
14.
Severability:   If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, to achieve
the intent of the parties to the extent possible.   In any event, all other
provisions of this Agreement shall be deemed valid and enforceable to the extent
possible.
 

15.
Succession:    This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, "successor" and "assignee" shall include any
person, firm, corporation or  other business entity which at any time, whether
by purchase, merger or otherwise,  directly or indirectly acquires the stock of
the Company or to which the Company assigns  this Agreement by operation of law
or otherwise.    The obligations and duties of  Executive hereunder are personal
and otherwise not assignable.   Executive's obligations and representations
under this Agreement will survive the termination of Executive's employment,
regardless of the manner of such termination.

 
16.
Notices:  Any notice or other communication provided for in this Agreement shall
be in writing and sent if to the Company to its office at:

 
Las Vegas Railway Express, Inc.
6050 Via Austi Parkway, Suite # 170 Las Vegas, Nevada 89119
(702)583-6698
 
or at such other address as the Company may from time to time in writing
designate, and if to Executive at such address as Executive may from time to
time in writing designate. Each such notice or other communication shall be
effective (i) if given by telecommunication, when transmitted to the applicable
number so specified in (or pursuant to) this Section 14 and a verification of
receipt is received, (ii) if given by mail, three days after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when actually delivered at such
address.


 
17.
Entire Agreement: This Agreement contains the entire agreement of the parties
relating to the subject matter hereof and supersedes agreements, undertakings,
commitments and practices relating to Executive's employment by the Company.

 
18.
Amendments:   No amendment or modification of the terms of this Agreement shall
be valid unless made in writing and duly executed by both parties.

 
19.
Waiver:   No failure on the part of any party to exercise or delay in exercising
any right hereunder shall be deemed a waiver thereof or of any other right, nor
shall any single or partial exercise preclude any further or other exercise of
such right or any other right.

 
20.
Governing Law:  This Agreement, and the legal relations between the parties,
shall be governed by and construed in accordance with the laws of the State of
Nevada without regard to conflicts of law doctrines, and any court action
arising out of this Agreement  shall be brought in any court of competent
jurisdiction within the State of Nevada.


 
8

--------------------------------------------------------------------------------

 
 
21.
Arbitration: The parties may, if they so desire and elect, submit any claim for
payment under this Agreement or any dispute regarding the interpretation of this
Agreement to arbitration upon such terms and provisions to which they agree.

 
22.
Withholding: All compensation payable hereunder, including salary and other
benefits,   and amounts payable under Section 5 above, shall be subject to
applicable taxes, withholding and other required, normal or elected employee
deductions.

 
23.
Counterparts:   This Agreement and any amendment hereto may be executed in one
or more counterparts. All of such counterparts shall constitute one and the same
agreement and shall become effective when a copy signed by each party has been
delivered to the other party.

 
24.
Headings:   Section and other headings contained in this Agreement arc for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 
25.
Representation  By Counsel;  Interpretation:    The Company and  Executive
each   acknowledges that each party to this Agreement has been represented by
counsel in connection with this Agreement and the matters contemplated by this
Agreement.  Accordingly, any rule of law, including but not limited to Section
1654 of the California civil Code, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is  expressly waived.   The provision of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of the parties.

 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 
THE COMPANY
     
Las Vegas Railway Express, Inc.
     
By: ______________________
     
Its: ______________________
             
EXECUTIVE
     
Wanda Witoslawski
         
__________________________



10

--------------------------------------------------------------------------------